                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

NIKLESH PAREKH,

       Plaintiff,

v.                                                        Case No: 6:18-cv-466-Orl-40TBS

CBS CORPORATION and BRIAN
CONYBEARE,

       Defendants.


                                            ORDER

       This matter comes before the Court without a hearing on Defendants’ Motion for

Attorneys’ Fees (Doc. 71) and the supporting declaration of attorney Deanna K. Shullman

(Doc. 72). There is no need to restate the facts of this case and its procedural history, both

of which have been set forth in this Court’s previous Orders. See (Docs. 42, 58, 66). On

November 1, 2018, the Court granted Defendant CBS Corporation’s Motion to Compel Better

Answers to Interrogatories (Doc. 52) and Defendants’ Motion to Compel Documents and

Better Responses to Requests for Production (Doc. 53). See (Doc. 66). At that time, the Court

determined that Defendants are entitled to an award of their reasonable attorney’s fees

incurred in bringing the motions and directed them to file an application for fees within

fourteen days from the rendition of that Order (Id. at 6-7).

       On November 13, 2018, Defendants filed the instant motion seeking $8,397.50 in

attorneys’ fees (Doc. 71). Defendants explained that,

               The Motions, however, were expansive. Plaintiff unjustifiably
               failed to provide complete answers and documents with respect
               to almost all of the standard discovery requests propounded
               upon him, requiring the expenditure of time to identify and
               compel responses to almost each request. Id. Further, Plaintiff
               initially promised to supplement some of his responses, then
              failed to do so, necessitating that Defendants revise the motions
              to compel to ask the Court to compel responses to requests they
              initially did not believe they would need the Court’s assistance
              with. Id. Thus, Defendants’ fees are reasonable when compared
              to the labor required to compel Plaintiff to provide better answers
              to CBS’ interrogatories and provide responsive documents to the
              Defendants’ requests for production.

(Id. at 4). The motion is supported by Ms. Shullman’s declaration which contains an additional

explanation of the requested fees (Doc. 72, ¶¶ 10-12). Plaintiff has not filed a response in

opposition and the time to do so has passed; therefore, the Court treats the motion as

unopposed. Foster v. Coca-Cola Co., No. 6:14-cv-2102-Orl-40TBS, 2015 WL 3486008, at

*1 (M.D. Fla. June 2, 2015) (“When a party fails to respond, that is an inclination that the

motion is unopposed.”) (citing Jones v. Bank of America, N.A., 564 F. App’x 432, 434 (11th

Cir. 2014)); Strykul v. PRG Parking Orlando, L.L.C., Case No. 6:14-cv-211-Orl-31GJK, 2015

WL 789199, at *2 (M.D. Fla. Feb. 24, 2015).

       The Court employs the lodestar approach as the first step in calculating a

reasonable fee for counsel’s services. Hensley v. Eckerhart, 461 U.S. 424 (1983);

Norman v. Hous. Auth. of the City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988).

“[T]he starting point in any determination for an objective estimate of the value of a

lawyer’s services is to multiply hours reasonably expended by a reasonable hourly rate.”

Norman, 836 F.2d at 1299; Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994) (per

curiam). “[T]he fee applicant bears the burden of establishing entitlement to an award and

documenting the appropriate hours expended and hourly rates.” Hensley, 461 U.S. 437.

“[T]he lodestar as calculated in Hensley presumptively includes all of the twelve factors

derived from the ABA Code of Professional Responsibility DR 2—106 (1980) and adopted

in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), except on

rare occasions the factor of results obtained and, perhaps, enhancement for




                                              -2-
contingency.” Norman, 836 F.2d at 1299. The Johnson factors are: (1) the time and labor

required; (2) the novelty and difficulty of the questions; (3) the skill requisite to perform the

legal service properly; (4) the preclusion of other employment by the attorney due to

acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent;

(7) time limitations imposed by the client or the circumstances; (8) the amount involved

and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10)

the “undesirability” of the case; (11) the nature and length of the professional relationship

with the client; and (12) awards in similar cases. Johnson, 488 F.2d at 717-19 (abrogated

on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989)).

       Once the Court has determined the lodestar, it may adjust the amount upward or

downward based upon a number of factors including the results obtained. Schafler v.

Fairway Park Condo. Assoc., 324 F. Supp. 2d 1302, 1313 (S.D. Fla. 2004) (citing

Hensley, 461 U.S. at 434-435). “Ultimately, the computation of a fee award is necessarily

an exercise of judgment, because ‘[t]here is no precise rule or formula for making these

determinations.’” Villano v. City of Boynton Beach, 254 F.3d 1302, 1305 (11th Cir. 2001)

(quoting Hensley, 461 U.S. at 436). The Court is “an expert on the question [of attorneys’

fees] and may consider its own knowledge and experience concerning reasonable and

proper fees and may form an independent judgment either with or without the aid of

witnesses as to value.” Norman, 836 F.2d at 1303 (quoting Campbell v. Green, 112 F.2d

143, 144 (5th Cir. 1940)).

       The amount of time billed is viewed as “[t]he most useful starting point for

determining the amount of a reasonable fee.” Hensley, 461 U.S. at 433. The attorney fee

applicant should present records detailing the amount of work performed. Once the

prevailing party produces adequate billing records, the fee opponent “has the burden of



                                              -3-
pointing out with specificity which hours should be deducted.” Rynd v. Nationwide Mut.

Fire Ins. Co., No. 8:09-cv-1556-T-27TGW, 2012 U.S. Dist. LEXIS 37973, * 9 (M.D. Fla.

January 25, 2012) (quoting Centex-Rooney Const. Co., Inc. V. Martin County, 725 So.2d

1255, 1259 (Fla. App. Ct. 1999)).

       Defendants seek reimbursement for 24.4 hours of associate time at the rate of

$275 per hour and 4.5 hours of partner time at the rate of $375 per hour (Doc. 71 at 3).

Defense counsel have filed a copy of their detailed time records in support of the motion

(Doc. 72-2). The Court finds the hourly rates charged for the work performed are

reasonable. See (Doc. 57 at 4). The Court also finds that the partner time expended on

the motion is reasonable. But, the Court is not persuaded that 24.4 hours of associate

time to draft, review, and revise the motion to compel is reasonable in this fee shifting

situation. After due consideration, the Court finds that 18 hours is a reasonable amount

for the work of the associate attorney. Accordingly, Defendant’s motion is GRANTED in

part. Attorney’s fees in the amount of $6,637.50 are taxed against Plaintiff and in favor of

Defendants.

       DONE and ORDERED in Orlando, Florida on December 4, 2018.




Copies furnished to:

       Plaintiff
       Counsel of Record




                                            -4-
